Case: 15-12734    Date Filed: 12/18/2015   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-12734
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:14-cr-00054-CG-B-8



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

THOMAS JASON STRICKLAND,
a.k.a. J-Red,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                            (December 18, 2015)

Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:
                 Case: 15-12734        Date Filed: 12/18/2015        Page: 2 of 3


       Pursuant to a plea agreement, Thomas Jason Strickland pled guilty to

conspiracy to possess with intent to distribute methamphetamine, in violation of 21

U.S.C. §§ 846 and 841(a)(1). The plea agreement contained a cooperation

provision to be applied under U.S.S.G. § 5K1.1, Substantial Assistance to

Authorities, and/or Federal Rule of Criminal Procedure 35(b), Reducing a

Sentence for Substantial Assistance.1 Doc. 108 at 6-11. Paragraph 21, subsection

g. of the agreement states that “[i]f the defendant’s efforts to cooperate with the

United States does not amount to substantial assistance as determined solely by the

United States, the United States agrees to recommend that the defendant receive a

sentence at the low end of the advisory guideline range.” Doc. 108 at 9.

       At sentencing, the District Court determined that the applicable sentence

range under the Sentencing Guidelines called for a prison sentence of 100 to 125

months based on a total offense level of 27 and a criminal history category of IV.

The minimum prison term the court could impose, however, was 120 months, see

21 U.S.C. § 841(b)(1)(A)(viii), because the conspiracy offense involved “at least

50 grams of methamphetamine.” Id. at 14. Therefore, under U.S.S.G. § 5G1.1, the

Guidelines sentence range became 120-125 months. 2 The Government, pursuant

to paragraph 21, g. of the plea agreement, recommended a sentence at the low end
       1
          Rule 35(b) is inapplicable here. It authorizes the Government to move for a reduction
of a sentence after its imposition.
        2
           U.S.S.G. § 5G1.1(c) states, in pertinent part: “[T]he sentence may be imposed at any
point within the applicable guideline range, provided that the sentence . . . (2) is not less than any
statutorily required minimum sentence.
                                                  2
               Case: 15-12734       Date Filed: 12/18/2015     Page: 3 of 3


of the range, 120 months. Strickland argued that under the plea agreement, the

Government had to recommend a sentence of 100 months. The District Court

disagreed and sentenced Strickland to a prison term of 120 months.

       Strickland appeals his sentence, arguing that the Government breached the

plea agreement by recommending a sentence of 120 months. We disagree.

       U.S.S.G. § 5K1.1 allows the Government to move the District Court to

depart from the Guidelines sentence range. Had the Government recommended a

sentence of 100 months, the court could not have imposed it due to the statutory

mandatory minimum of 120 months. 3

       AFFIRMED.




       3
         18 U.S.C. § 3553(e) authorizes the Government to move the district court to impose a
sentence below the statutory minimum. Strickland’s plea agreement did not call for the
Government to file such a motion. In essence, Strickland wrongly contends that the Government
should have filed a § 3553(e) motion.
                                              3